. Case 1:18-CV-08250-.]SR Docur‘r§EFR 2111 gives 10/26/ 8 Page(jv §
JS 44CfSDNY civiL coven sHEET 8 8 z 5 0

REV. 06.'01/17
The .iS-M civil cover sheet and the inlorrrial|on contained herein neither replace nor supplement the filing and service oi' pleadings or
other papers 05 required by law. excepi as provided by local rules oi court This form approved by the Judic.ial Coriierei'ice of the
United Slales in S¢ptember 1974. is required for use or the Cierk of Coun lor the purpose ot initiating ihe civil docket sheet.

PLA|NT|FFS DEFENDANTS
\Mnk|evoss Capital Fund. LLC Char|es Shrem
ATTORNE¥S (F|RM NAME. ADDRESS. AND TELEPHONE NUMBER A`|'i'ORNEYS (|F l<NOWN)
Tyier Meade. Esq 415-724-9600 Uni¢nown

12 Funston Ave . Suiie A
San Francisco. CA 94129

CAUSE OF ACT|ON (C TE THE U 5 C V|L STATUTE UNDER Wl'i'CH YOU ARE FlLiNG AND WRITE A BR|EF STATEMENT OF CAUSE
{DO NOT C TE JUR|SD|CTEDNAL STATUTES UNLESS D|VERS|TV)

Breach of fiduciary duty, fraud. imposition of a constructive trust. and accounting pursuant to diversity jurisdiction under 28 U.S.C. § 1332(a)

Judge Freviously Assigned
Has this action. case, or proceeding or one essentially the same been previously filed in SDNY at any iime? No-Yesm
li yes. was this case Vol. |:| lnvol. |:] Dismissed. No |:} Yes |:| li yes. give date & Case No.
ls ms i\iii imeni~iimomii. i\na¢mimoiii user No E} Yes I:l
(FLACE AN [x] iN ONE BOX ONLY) NATURE OF SU|T
roni's Ac'noiis uuoen smrures
coi.irn.\cr eensoiv.\i. ii\iJunv nensouni. iii.iunv i=oni=eiriineri»eiim.'rv nnnnuprcv owen sTATures
[ l m HEALTHC"RE' 315 Fiii.se ci.Aims
1 1110 Nsuni\ivce 1 1310 A'nPi_ANe PHARMACEUTICAL PERSONAl-| 1525 onus RELA-rgn 1 1422 APPEAL l 1
1 1120 mAniNe 1 1 3150 nPi.ANE nnoDucT lNJuRWPRODUCT l_'ABlLTY SE._zL,RE OF pRopERW 20 usc 150 l 1`-"'a °'-" TAM
1 1130 miLLen Ac'r LiAeii.irv 1 1305 PensoiiAL iiiJunY 21 usc 581 1 1423 wirnoni\wi\i. 1 1400 sure
1 1140 Necor Aai.e 1 1320 AssAui.r. i. aeL 0 PnooucT i.iAeii..TY l 1890 oTHER 20 usc 151 neAPPonrioiimeiir
i~isrnumei~ir si.ANoen 1 1300 Asaes‘ros Pensoii»i.i. 1 1410 iiiirirnus'r
1 1150 necovenv oi= 1 1330 FeoenAi. imunv i=nooi.ic'r 1 1430 mims a. animus
ovenmvmenr 5 iziiii=i.miensl uAaiLi'rY Pnoi=enrv niciirs 1 1 450 commence
euroncemer~ir i.iAeii.irv 1 1 400 oePonrA'rioN
cii= iuoemerir 1 1 340 man Ne Pensoimi_ PnoPen'r~i' 1 1020 convnioiirs 1 1 410 nAi:i<e'reen iiiFi.u-
1 1151 menacAne Ac'r 1 1345 man ue PnooucT 1 1030 PATeN'r eiii'_'eo 0 conn.ii=i'
1 1 152 necovenv oF Liiiaiu'rv 1111 310 ori-ien i=niiuo _ sncAi~iizAT on Ac'r
oEFAqueo 1 1350 moran venici_e 1 1 311 rnuTi-i in Leiioiiic [ 1335 P“TE"T “EB"EV'“TE° NEW°RUG “PPL'C'“'°" 1111¢01
s'ruoeNT LoANs 1 1355 MoTon venici.e t 1840 TRADEMARK 1 1400 cousumen cneDiT
cexci. vereniins) Pnoouc'r i.iAsii.irY sociAi. secunmr 1 1 400 cABLEisnrei.ure Tv
1 1153 necovenv oF 1 1300 owen i=ensoiii\i_
ovennAvmi=,Nr iNJunv 1 1300 owen i=ensoiii\i. i_i\eon 1 1001 i-im 11305111 1 1050 secuniriesr
ciF verenAii-s 1 1302 Pi-:nsoiiiii. iniunv - monean DAmAce 1 1002 si_Ar:.K i.uNc 19231 commooiriesi'
seNei=i'rs Meo mAi.i=nAc'ricE 1 1305 Pnopenw onmace 1 1110 FAin moon 1 1003 oiwci'oiviwiiios¢gn Excrmioi=_
1 1 100 sToci<i-ioi.oens i=nooucT i_iAeii.iTY s‘rANoAni:is ncr 1 1004 ssio riri.e xvi
suirs 1 1120 i.Aaon/mcmr 1 1005 nsi14051011
1 1 190 o1iien Pnisoiien Peririons neLATioNs 1 1000 owen srAruronY
coii'rn.iic'r 1 1403 Ai.ieN oerAiNee l 1140 RA|LWA¥ LABOR ACT iicTi N
1 1105 coii'rnAcr 1 1510 moTioNs To f l 751 FAM"_Y MEB,EAL i=eoenAi. riix suits 1 1001 Acnicui.'runi\i. Ac'rs
Pnooucr Acnoi~is unoen sTAn.i‘res vAciire seii‘reiice ,_EAVE ACT (FM,_A,
i_iAsiuTY 20 usc 2255 1 1010 'rAxes 1u.sl Pi.ii-miroi
1 1 190 FnANciiise civiL nisi-irs 1 1530 meets connus 1 1 100 oriien ueon o¢i¢ncann 1 1 1193 Eiivmomenriii_
1 1535 oeAri-i Pemii.rv uracA'rioN 1 1011 insTi-iino PAnTv mertens
1 1540 mAiioAmus 5 cm-ien 1 1101 emi=i. ne'r inc 20 usc 1009 005 Fneeoom oF
l ]“° RT;F:_£:'.’;,R'G"TS secunn'v Ac'r 1enisA1 l l inFonmA'non Ac'r
neAL i=noi>enrv c 1441 venue mmcm_no~ 1 1 000 Anei'rnA'rioN
1 1210 i.iirio l 1442 emPLoYmeiir anisoiien civii. nicn`rs l l 599 "°M'N’sm"""£
Pnoceoune Acrrneviewon
conoemiiii'riori t 1443 Housmei 1 1402 NArunAi_izA'rioii APPEAL OF AGENCV DEC:S¢GN
[ 1220 FCR ECLOSURE ACCOMMODAT|ONS 1 1 550 civil_ mal-115 APPLicATioN
1 1230 nenT tense 0 l 1445 AMER|CANS WiTH 1 1 555 PnisciN coNoiTiciN 1 1405 owen immionAriciN l 1950 consmummmy op
EJECTMENT D‘sAB“-r"£s ` l l 550 cl\i'lL oETAlNEE ACT|ONS STATE sTATuTEs
1 1240 ronrs To LANo EMPLOYMENT coNDiTioNs cii= coNFiNemi-:NT
l 1245 mm PRoouC-r 1 1440 AmenicANs wire
LlABlLlTV DlSABiL|T|ES -OTHER
1 1250 Ai.i. owen i im EDucATioN
nF,Ai. PnoPenrv

Check if demanded in complaint

 

CHECK lF TH|S |S ACLASS ACT|ON
UNDER F.R.C.P. 23

 

 

 

DEMAND 5>98 ml||lon

Check Y_ES only if demanded i`n complaint
JuRY DEMAND: iii Yes Ei~io

DOlOLLCLNMlH!SLASEIS.RELAIEDlD_A£MLCASENOULEEND|NGJN-S.DJH.¥*

AS DEF|NED BY LOCAL RULE FOR D|VlS|ON OF BUS|NESS 13?

lF SO. STATE:

OTHER Ur 5,000 BTC JUDGE Hon. Jed S. Rak°ff

 

DOCKET NUMBERM CR 00243

NOTE: ‘i'ou must also submit at the lime ot tillng the Statement ot Relatedness form (Fom1 lH-32)

_~ Case 1:18-CV-08250-.]SR Document 21 Filed 10/26/18 Page 2 of 2

(PLACE AN x iN ONE BOX ONL Y) OR|G|N
El 1 Original 1:| 2 Removed lrom E] 3 Remanded |:| 4 neinstaied or |:1 5 Transierred from |:| 6 “"_"|'"idi’md |:\ 7 jp§""i° D ‘"ic'
Proceeding 5131¢ qun lmm Re°pened ‘Spec"y Dismd) Lit gation u ge rom
Appeuam (Transierred) Mlgistiate Judge

m a_ all parties represented court

\:| 8 multidistrict ngaiion miree i=iie)
E b, At least one party

ls pro se.
fPi-ACE AN X iN ONE BOX ONLY) BAS|S OF JUR|SD|CT|ON iiF DivERs!TY, !ND.'CATE
m 1 U S. PLA|NT|FF g 2 U.S. DEFENDANT m 3 FEDERAL QUEST|ON E¢i DlVERS|TY Ci'TlZENSHIP BELOW.

(U.S. NOT A PARTY)
ClT|ZENSH|P OF PR|NC|PAL PART|ES (FOR DlVERS|TY CASES ONLY)

(P|ace an |X] in one box for Pia'iniitt and one box for Deiendant)

PTF oeF PTF oeF i=TF oeF

ciTizEN oi-' THis srA'i'E 1 11 1 11 ci'rizeN on sue.iecT 01= A 1 131 13 iNconPonA‘rEo ana nniNciPAi_ Pi_Ace 1 15 1 15
i=oneicN couNTnY oi= eusiNess m ANoTHEn sure

ciTizeN oF ANoTi-ien sTATe 121 2 1111 2 iNconPonATEo or PniNcii=Ai_ Pi_Ace 1 141 14 i=oneici~i NATioN 1 10 1 15

OF BUS|NESS lN TH|S STATE

Pi_AiNTii=i=(s) Aooness(es) AND couNTY(ies1
Wink|evoss Capita| Fund, LLC

301 N. Market Streetl Suite 1463
Wi|mington, DE 1980'|

oeFeNDANT1s1Aooness(ES;-AND couNTYnEs:-
Char|es Shrem

536 North Spoonbi|| Drive

Sarasota, FL 34236

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTAT|ON lS HEREBY MADE THAT, AT TH|S T|ME. | HAVE BEEN UNABLE. WlTH REASONABLE DlL|GENCE. TO ASCERTA|N
THE RES|DENCE ADDRESSES OF THE FOLLOW|NG DEFENDANTS:

COURTHOUSE ASS|GNMENT
l hereby certify that this case should be assigned to the courthouse indicated below pursuant lo Local Rule ior Divi'sion of Business 18. 20 or 21.

checkone. THis AcTioN si-iouLo Be AssiGNED To: |:| WI-iiTE PLA|NS E] MANHATTAN

¢-""r
DATE 9110115 SlG TuRE OF A EY OF RECORD ADMiTi'ED TO PRACTiCE iN TH|S DlSTRlCT
l l NO .
114 YES toATE ADM|TTED Mo Apnl Yr 2016 1
RECE|FT # Altomey Bar Code # TM1955
Niagistrate Judge is to be designated by the C|erk of the Court.
Niagistrate Judge is so Designated.

 

Ruby J. Krajick. C|erk of Court by Deputy C|erk, DATED

UN|TED STATES D|STRICT COURT (NEW YORK SOUTHERN)

